Citation Nr: 0207044	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $16,447.00, to include whether the overpayment was 
properly created.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied a claim for 
waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the calculated amount of 
$16,447.00.

A Central Office Hearing was held before the undersigned on 
October 8, 1998, in Washington, D.C.  Thereafter, the Board 
denied the appeal in a decision dated in January 1999.  In 
April 1999, the veteran was notified of the denial of a 
motion to reconsider the January 1999 Board decision.  The 
veteran then appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (the Court).  Briefs 
were thereafter filed by the Secretary of VA and the 
veteran's attorney in November 2000, February 2001, and May 
2001, and the Court then issued an Order, dated July 24, 
2001, vacating the January 1999 Board decision and remanding 
the case for re-adjudication pursuant to the provisions of 
the Veterans Claims Assistance Act of 2000 ("the VCAA"), 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Having been advised of the veteran's right to submit 
additional evidence and argument in support of his claim on 
appeal, the veteran's private attorney submitted a brief, and 
a supplemental brief to that brief, in February 2002, with 
additional supporting evidence, waiving initial consideration 
of the new evidence by the RO, and advancing additional 
argument.  The file has since been returned to the 
undersigned, for disposition.

REMAND

By regulation, VA has established a mechanism which permits 
an alleged debtor to dispute VA's conclusion that a debt 
actually exists.  Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991), citing 38 C.F.R. §§ 1.900 through 1.994.  A debtor's 
dispute of the amount or existence of a debt is a right that 
may be exercised separately from a request for waiver, or at 
the same time.  See 38 C.F.R. § 1.911(c) (2001).  A grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116, 118-119 (1994) (finding that a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board).

In this particular case, the issue that was resolved by the 
RO, and thereafter by the Board on appeal, was the one of 
entitlement to a waiver of overpayment.  This was the issue 
that was addressed in the briefs that were submitted by the 
veteran's private attorney and the Secretary of VA for the 
Court's consideration in November 2000, February 2001, and 
May 2001.  However, in his more recent brief, received at the 
Board in February 2002, the veteran's private attorney has 
introduced the additional issue of the propriety of the 
creation of the overpayment that has been calculated in the 
amount of $16,447.00.  The representative claims that the 
overpayment was due solely to administrative error on the 
part of the VA and should not be charged to the appellant.  

The above referenced new aspect of the veteran's claim, 
specifically questioning the validity of the debt, which was 
never raised before and has therefore not been resolved at 
the RO level, is inextricably intertwined with the original 
claim of entitlement to a waiver.  Thus, appellate review of 
the veteran's claim at this time would be premature.

Accordingly, this case is REMANDED to the Committee for the 
following action:

1.  An appropriate authority at the RO 
should adjudicate the veteran's claim 
concerning the amount and validity of the 
overpayment at issue, including whether 
the indebtedness was due solely to 
administrative error on the part of the 
VA, undertaking such development as is 
necessary in order to adjudicate the 
issue.  In so doing, the veteran's 
private attorney's February 2002 
contentions should be addressed.  The 
claims that the overpayment was due to 
administrative error for VA's failure to 
properly notify the veteran when it had 
access to his current address and that 
the veteran had unreimbursed medical 
expenses in 1996 and 1997 that were not 
taken into consideration should be 
addressed.

An accounting, explaining the amount of 
the overpayment and how it was 
calculated, should be provided to the 
veteran.  If any determination remains 
adverse to the veteran, he should be 
notified of the determination and of his 
appellate rights, including the need to 
file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this 
particular matter in conjunction with the 
current appeal.

2.  Thereafter, if the debt or a portion 
of the debt is found to be valid, the 
Committee should review the claims file to 
determine whether further notification or 
development may be required pursuant to 
the VCAA, and undertake it if it is 
required.  Then, the Committee should re-
adjudicate the veteran's claim requesting 
waiver of recovery of the overpayment of 
VA nonservice-connected pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  If the 
findings remain adverse to the veteran, 
the Committee should provide him a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




